Citation Nr: 1817059	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected pansinusitis and allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. G., Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to May 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the Board remanded the claim for additional development.  Pursuant to the Board's remand, the agency of original jurisdiction (AOJ) scheduled the Veteran for appropriate VA examinations, searched for outstanding VA treatment records, provided the appropriate notice to the Veteran, and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).


FINDING OF FACT

Obstructive sleep apnea did not have onset during service, is not otherwise related to service, and is not proximately due or the result of a service-connected disability, and was not aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in April 2016. 
The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

III.  Factual Background 

A June 1982 Report of Medical Examination, for enlistment, revealed normal nose, sinuses, mouth, and throat upon physical examination.  
On a June 1982 Report of Medical History, for enlistment, the Veteran denied frequent trouble sleeping.  

A July 1984 Report of Medical Examination, for OTS, revealed normal nose, sinuses, mouth, and throat upon physical examination

On a July 1984 Report of Medical History, for OTS, the Veteran denied frequent trouble sleeping.  

An August 1989 Report of Medication Examination, for periodic nonflying, revealed normal nose, sinuses, mouth, and throat upon physical examination.  

A May 1993 Report of Medication Examination, for periodic nonflying, revealed normal nose, sinuses, mouth, and throat upon physical examination.  

On a May 2002 Health History Questions/Interval History the Veteran denied any recent medical problems or symptoms that bothered him.  

On an April 2004 Health History Questions/Interval History the Veteran denied any recent medical problems or symptoms that bothered him.  

On a March 2005 service treatment record, the Veteran complained of problems sleeping.  The Veteran indicated that he woke up in the middle of the night and that he could not go back to sleep for at least a year.  The examiner assessed a sleep disorder and recommended a sleep study.  

On a March 2005 Sleep Disorder Center Polysomnography Interpretation, the Veteran complained of snoring, daytime fatigue, bruxism, restless sleep, and "heartburn" upon awakening.  The Veteran indicated that he was a nonsmoker and drank 1 to 2 alcoholic beverages a day, and 18 ounces of caffeine a day.  The impression was no evidence of obstructive sleep apnea, snoring, and PLMS-Mild.  

On a May 2010 West Florida Sleep Disorder Center Sleep Study, the impression was moderate obstructive sleep apnea syndrome, inadequate sleep hygiene, and sleep misperception/ paradoxical insomnia with a recommendation of CPAP trial. 

On a February 2011 VA examination, the examiner noted that the Veteran underwent sleep study prior to separation from service in 2005.  The examiner indicated that the sleep study was negative for sleep apnea and that ENT surgery was recommended to correct the cause of the Veteran's snoring.  The examiner noted that this effectively ruled out obstructive sleep apnea during service.  The examiner opined that the Veteran's claimed condition was less likely as not caused by or as a result of complaints of sleep apnea / interrupted sleep pattern shown during active duty.   

On a September 2011 Statement in Support of Claim, the Veteran reported that he always suffered with sleep problems in the military and after the military.  The Veteran noted that the later diagnosis of sleep apnea in May 2010 was a continuance of the problems noted in his military service record.  

In a September 2015 appellant brief, the Veteran through his representative noted medical literature, Polysomnography in Obstructive Sleep Apnea in Adults, Richard P. Millman, MD, & Naomi R. Kramer, MD, indicating potential unreliability of the Veteran's sleep study done in service.  

On a December 2016 VA addendum opinion, the examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's service records did not document chronic on-going treatment or condition for sleep apnea.  The examiner indicated that the Veteran's sleep study was normal until years after service when it became moderately positive.  The examiner noted that the Veteran submitted an outside article discussing alcohol, caffeine and sleep studies.  The examiner indicated that the Veteran did not have sleep apnea during service so questioning the normal sleep study would not be pertinent.  The examiner reported that the Veteran was noted briefly to have insomnia, snoring, and fatigue but that snoring, insomnia, and fatigue were distinct and separate diagnoses and that sleep apnea was only diagnosed by a sleep study.  The examiner indicated that sleep apnea is an obstructive to outflow of air from the lungs during sleep.  The examiner noted that sinusitis in an infection of the sinuses while rhinitis was an inflammation of the nose.  The examiner indicated that nasal stuffiness did not cause sleep apnea during sleep.  The examiner reported that there was no documentation that the sinusitis aggravated the sleep apnea beyond its normal progression.  

IV.  Analysis 


The Veteran has contended that his sleep apnea had its onset during active duty service.  See September 2011 Statement in Support of Claim.  In a September 2015 Appellant Brief, the Veteran through his representative contended that his sleep apnea may have been caused or aggravated by his service-connected pansinusitis and allergic rhinitis.  

Service connection for allergic rhinitis was granted in a May 2009 rating decision.  Service connection for pansinusitis was granted in an August 2012 rating decision.  

The Veteran's representative also noted medical literature indicating potential unreliability of the Veteran's sleep study done in service.  See Richard P. Millman, MD, & Naomi R. Kramer, MD Polysomnography in Obstructive Sleep Apnea in Adults (2015).  

Service treatment records show no treatment or diagnosis of sleep apnea.  Examinations in June 1982, July 1984, August 1989, and May 1993, indicate that physical examination of the nose, sinus, and lungs was normal.  A March 2005 service treatment record shows that the Veteran complained of problems sleeping.  The Veteran indicated that he woke up in the middle of the night and that he could not go back to sleep for at least a year.  The examiner assessed a sleep disorder and recommended a sleep study.  On a March 2005 Sleep Disorder Center Polysomnography Interpretation, the Veteran complained of snoring, daytime fatigue, bruxism, restless sleep, and "heartburn" upon awakening.  The Veteran indicated that he was a nonsmoker and drank 1 to 2 alcoholic beverages a day, and 18 ounces of caffeine a day.  The impression was no evidence of obstructive sleep apnea, snoring, and PLMS-Mild.  

The first evidence of a diagnosis of sleep apnea is in 2010, five years after service separation.  A May 2010 sleep study reflects that the Veteran had moderate obstructive sleep apnea syndrome, inadequate sleep hygiene, and sleep misperception/ paradoxical insomnia with a recommendation of Continuous Positive Airway Pressure (CPAP) device trial.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The weight of the competent and credible evidence establishes that the sleep apnea first manifested years after active duty, is not related to injury or other event in active service, and is not proximately due to or aggravated by a service-connected disability to include pansinusitis and allergic rhinitis. 

The Veteran was afforded a VA examination in February 2011 and VA medical opinion was obtained in December 2016 to obtain medical evidence as to the nature and etiology of the sleep apnea.

The February 2011 VA examination report indicates that the examiner noted that the Veteran underwent sleep study prior to separation from service in 2005.  The examiner reported that the 2005 sleep study was negative for sleep apnea and that ENT surgery was recommended to correct the cause of the Veteran's snoring.  The examiner noted that this effectively ruled out obstructive sleep apnea during service.  The examiner opined that the Veteran's claimed condition was less likely as not caused by or as a result of complaints of sleep apnea / interrupted sleep pattern shown during active duty.   

VA obtained a medical opinion in December 2016.  The VA examiner reviewed the Veteran's file, considered the Veteran's contentions that he had obstructive sleep apnea while still in service, and reviewed the medical literature indicating potential unreliability of the Veteran's sleep study done in service.  See Richard P. Millman, MD, & Naomi R. Kramer, MD Polysomnography in Obstructive Sleep Apnea in Adults (2015).  The examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's service records did not document chronic on-going treatment or condition for sleep apnea.  The examiner indicated that the Veteran's sleep study was normal until years after service when it became moderately positive.  The examiner noted that the Veteran submitted an outside article discussing alcohol, caffeine and sleep studies.  The examiner indicated that the Veteran did not have sleep apnea during service so questioning the normal sleep study would not be pertinent.  The examiner reported that the Veteran was noted briefly to have insomnia, snoring, and fatigue but that snoring, insomnia, and fatigue were distinct and separate diagnoses and that sleep apnea was only diagnosed by a sleep study.  The examiner indicated that sleep apnea is an obstructive to outflow of air from the lungs during sleep.  The examiner noted that sinusitis in an infection of the sinuses while rhinitis was an inflammation of the nose.  The examiner indicated that nasal stuffiness did not cause sleep apnea during sleep.  The examiner reported that there was not documentation that the sinusitis aggravated the sleep apnea beyond its normal progression.  

The Board finds the VA medical opinions, taken together as a whole, to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran or reviewed the exam and test findings before rendering the medical opinions.  The VA examiners cited to the facts that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board finds the VA medical opinions have great probative weight.  The Board further finds that the weight of the competent and credible evidence shows that the sleep apnea did not manifest in service, first manifested years after active service, is not related to injury, disease, or other event in active service, and is not due to or permanently aggravated by the service-connected pansinusitis and allergic rhinitis.

The Board finds the medical literature submitted by the Veteran in support of his claim are insufficient to establish the required medical nexus between the Veteran's sleep apnea and pansinusitis and allergic rhinitis.  The Board notes that medical literature evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159 (a)(1).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition). 

The Board finds that the medical literature evidence and medical information are afforded little probative weight as the medical information do not specifically discuss a relationship between the Veteran's sleep apnea and pansinusitis and allergic rhinitis with any degree of certainty but instead indicates the potential unreliability of the Veteran's sleep study done in service.  As the December 2016 VA examiner stated, the Veteran submitted an outside article discussing alcohol, caffeine and sleep studies.  The examiner indicated that the Veteran did not have sleep apnea during service so questioning the normal sleep study would not be pertinent.  Thus, this evidence is insufficient to establish the element of medical nexus evidence.  See Sacks v. West, 11 Vet. App. 314 (1998).  The medical information is outweighed by the December 2016 VA medical opinion which was rendered by a medical professional who reviewed the complete claims file, considered the specific facts in the Veteran's case, considered pertinent medical research and the medical literature submitted by the Veteran, and furnished a rationale for the conclusions.  See Nieves- Rodriguez; supra.
The Veteran himself has related his sleep apnea to his period of active service and to the service-connected pansinusitis and allergic rhinitis.  As noted, he reported having problems sleeping, snoring, and fatigue and that he woke up in the middle of the night and that he could not go back to sleep for at least a year during service.  The Veteran, as a lay person, is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and cause of sleep apnea falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As discussed in detail above, the VA examiner indicated that a sleep study is needed to diagnosis sleep apnea.  Further, the December 2016 VA examiner indicated that the symptoms of snoring, insomnia, and fatigue were distinct and separate diagnosis and that sleep apnea was only diagnosed by a sleep study.  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise or training to diagnosis sleep apnea.  The Board notes that neither the Veteran nor his representative has produced a medical opinion to contradict the conclusions of the VA examiners.

As such, the Board finds the weight of the competent and credible evidence shows that the sleep apnea did not manifest in service, first manifested five years after active service and is not related to active service.  The Board finds the weight of the competent and credible evidence shows that the sleep apnea is not due to or permanently aggravated by the service-connected pansinusitis and allergic rhinitis or any other service-connected disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for sleep apnea on a direct and secondary basis, and the claim for service connection for sleep apnea is denied.




ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected pansinusitis and allergic rhinitis, is denied.   




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


